Citation Nr: 0205354	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  95-17 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
November 1948.

By a decision entered in February 2000, the Board of 
Veterans' Appeals (Board) determined that new and material 
evidence had been presented to reopen a previously denied 
claim of entitlement to service connection for multiple 
sclerosis, and while the Board also found that the reopened 
claim was well grounded under then existing law, it was 
ultimately decided that a preponderance of all of the 
evidence presented was against the reopened claim.  An appeal 
followed to the United States Court of Appeals for Veterans 
Claims (Court), and the Court by its order of May 2001 
granted the motion for remand of the appellee-Secretary of 
Veterans Affairs, based on a change in the law effectuated by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).  By its order, the Court 
vacated that part of the Board's decision of February 2000, 
denying the veteran's claim of service connection for 
multiple sclerosis.  The claim has since been returned to the 
Board for further action.

It is of note that, upon return of the case to the Board, it 
was ascertained that the attorney that had previously 
represented the veteran before the Court, was no longer to be 
his legal representative in further proceedings before the 
Department of Veterans Affairs (VA).  That being the case, 
the veteran's prior designation of the Paralyzed Veterans of 
America, Inc, as his representative remains in effect.  Such 
organization has acknowledged its role as the veteran's 
representative in this matter now before the Board.


REMAND

In September 2001, the veteran requested a hearing before the 
Board, and he clarified in correspondence, received by the 
Board in March 2002, that he wished to appear at a hearing 
before the Board, sitting at the VA Regional Office (RO) in 
Los Angeles, California.  In light of this development, and 
in the interests of preserving the veteran's right to due 
process of law, this matter is hereby REMANDED to the RO for 
the following action:

The veteran is to be afforded a hearing 
before the Board, sitting at the RO, in 
Los Angeles, California, based on his 
request therefor.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



